J-S01003-22 & J-S01004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    AARON DAVID BABNER                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KELSEY ELYSE BAER                          :   No. 405 MDA 2021

               Appeal from the Order Entered February 23, 2021
      In the Court of Common Pleas of Cumberland County Civil Division at
                             No(s): 2018-09510

    AARON DAVID BABNER                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KELSEY ELYSE BAER                          :
                                               :
                                               :
    APPEAL OF: CATHI GEORGE                    :   No. 406 MDA 2021

               Appeal from the Order Entered February 23, 2021
      In the Court of Common Pleas of Cumberland County Civil Division at
                             No(s): 2018-09510


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                FILED MARCH 09, 2022

        In these consolidated appeals, Aaron David Babner (“Father”) and Cathi

George (“Paternal Grandmother”) challenge the February 23, 2021 child

custody order that denied Father’s petition to modify custody of his son, I.B.,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01003-22 & J-S01004-22


and maintained the status quo by awarding shared legal and physical custody

to I.B.’s maternal grandmother, Jennifer Baer (“Maternal Grandmother”). We

affirm.1

       I.B. was born in September 2018, to Father and Kelsey Elyse Baer

(“Mother”), who were not in a relationship and never resided together. On

September 18, 2018, Father filed a custody complaint seeking shared legal

and physical custody of I.B. Mother, who was raising I.B. while simultaneously

struggling with an active drug addiction, filed preliminary objections disputing

Father’s paternity.       The trial court ultimately dismissed the preliminary

objections based upon the anticipated results of paternity testing that was

ordered as part of Mother’s separate child support action against Father, which

confirmed Father’s paternity.

       Contemporaneously, in December 2018, Cumberland County Children

and Youth Services (“CYS”) obtained legal and physical custody of I.B. via an

emergency custody authorization and placed him in kinship care with Maternal

Grandmother.       On December 17, 2018, the juvenile court adjudicated I.B.

dependent due to (1) Mother’s mental health problems and drug addiction and

(2) Father’s anger issues and incarceration for violating orders protecting




____________________________________________


1  We consolidated the appeals for ease of disposition because they involve
the same order, flow from identical facts, and the trial court addressed both
sets of arguments in one opinion.

                                           -2-
J-S01003-22 & J-S01004-22


Mother under the Protection from Abuse Act (“PFA”).2 Trial Court Opinion,

9/2/21, at 3. Following the adjudication hearing, the trial court maintained

CYS’s physical and legal custody and I.B.’s placement with Maternal

Grandmother. Id. at 4.

       On April 9, 2019, the trial court stayed the custody litigation pending

resolution of the dependency proceedings. Order, 4/9/19, at 1. The juvenile

court conducted periodic permanency review hearings, and on August 23,

2019, it ultimately determined that I.B. was no longer a dependent child and

awarded shared legal and physical custody to Father and Maternal

Grandmother.

       Thereafter, on August 30, 2019, the trial court conducted a hearing in

the custody matter to address Father’s still-pending petition for custody.

Mother did not seek any form of custody because of her ongoing drug abuse.


____________________________________________


2   Since the certified record transmitted to this Court does not include the
dependency record, as discussed in more detail, infra, we are uncertain of the
precise reason for I.B.’s dependency. The trial court, who was the same judge
that presided over the dependency proceedings, maintains that I.B. was
adjudicated dependent as to Father, whose paternity had not yet been
confirmed, because of his “anger issues” and his incarceration for several
violations of the PFA order Mother had obtained against him. Trial Court
Opinion, 9/2/21, at 3. Even without the dependency record, there is support
in the certified record for this finding. Father’s criminal-history disclosure that
accompanied his initial custody complaint indicates that Mother obtained a
PFA order against him on May 30, 2018. Similarly, the updated disclosure
that Father attached to the petition to modify custody indicates that he was
sentenced on November 23, 2018, to one to twenty-three months of
incarceration for terroristic threats. Father also indicated that he was
sentenced without further penalty on January 15, 2019, for a violation of 23
Pa.C.S. § 6114, relating to the violation of a protection order.

                                           -3-
J-S01003-22 & J-S01004-22


Paternal Grandmother and Maternal Grandmother each participated in the

custody hearing, having been granted standing in March and April 2019,

respectively.

       Following the evidentiary hearing, wherein the trial court incorporated

the dependency record by agreement, the trial court entered an order

revoking all prior custody orders and setting forth a new arrangement effective

September 1, 2019. See generally Order of Court, 9/5/2019. Specifically,

the trial court provided Father and Maternal Grandmother with shared legal

custody of I.B.      Id. at ¶ 1.      It also awarded both Father and Maternal

Grandmother equally shared physical custody of I.B., rotating their custodial

periods weekly. Id. at ¶ 2. The trial court permitted Mother to visit I.B. in

the presence of Maternal Grandmother during Maternal Grandmother’s

custodial periods. Id. at ¶ 4. Paternal Grandmother, on the other hand, was

permitted to visit I.B. during Father’s custodial periods. Id. at ¶ 5. The trial

court ordered Father to continue participating in anger management

counseling until successfully discharged. Id. at ¶ 9.

       On November 20, 2020, Father filed the petition for modification that is

at issue in this appeal.3 He sought sole legal custody and primary physical

____________________________________________


3 On December 22, 2020, Father filed a counter-affidavit objecting to Maternal
Grandmother’s proposed relocation. However, the parties ultimately settled
that dispute upon confirming that the move did not constitute a relocation
insofar as the new residence was approximately four miles from the prior
home and within the same school district. N.T., 2/10/21, at 6-7. As the
(Footnote Continued Next Page)


                                           -4-
J-S01003-22 & J-S01004-22


custody of I.B., averring that it was in I.B.’s best interest to return Maternal

Grandmother to a grandparent role, with alternating weekends, shared

holidays, and an allotment of vacation time. See Petition to Modify Custody

Order, 11/20/20, at ¶¶ 11-15. Notably, Paternal Grandmother did not file a

petition or counterclaim with the trial court seeking a specific form of physical

custody.

         The trial court conducted a hearing on Father’s petition on February 10,

2021. Mother, who was in a year-long rehabilitation facility program, did not

appear at the hearing.         See N.T., 2/10/21, at 60-61.        Father, Paternal

Grandmother, and Maternal Grandmother all appeared with counsel. Father

testified in support of his petition. He also presented the testimony of a family

friend who discussed Father’s demeanor and interactions with I.B., as well as

a friend who testified about issues relating to the manner Maternal

Grandmother administered I.B.’s asthma medications. Maternal Grandmother

and Paternal Grandmother each testified on her own behalf.

         At the conclusion of the hearing, the trial court placed its findings on the

record with respect to the factors set forth in 23 Pa.C.S. § 5328(a), discussed

infra.    See N.T., 2/10/21, at 106.           The court determined, by clear and

convincing evidence, that it served I.B.’s best interests to maintain the status

quo. Id. The court modified one paragraph of the August 30, 2019 order


____________________________________________


change of residence did not impair Father’s ability to exercise custodial rights,
the litigation proceeded only on Father’s petition to modify custody. Id. at 7.

                                           -5-
J-S01003-22 & J-S01004-22


relating to childcare providers that is not relevant to this appeal, and specified

that the August 30, 2019 order otherwise was to remain in full force and effect.

See Order, 2/23/21, at 1.

        Father and Paternal Grandmother each filed a notice of appeal, along

with a concurrent concise statement of matters complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court entered a single

Pa.R.A.P. 1925(a) opinion addressing both sets of argument.

        Father presents the following questions for our review:

        1. Whether the trial court erred or abused its discretion in apply
           [sic] the law delineated in the Custody Act (23 Pa.C.S. § 5328
           and § 5327(b)) and Pennsylvania jurisprudence governing
           third[-]party standing in granting shared physical and legal
           custody to Father and Maternal Grandmother.

        2. Whether the trial court erred or abused its discretion when it
           considered evidence outside of the February 10, 2021 hearing
           including its decision to incorporate “the relevant portion of the
           Juvenile Court file” at the close of the hearing after having
           precluded Father from presenting any evidence from the same
           time period and is a violation of Due Process rights.

Father’s brief at 5.4

        Paternal Grandmother raises two issues:

        1.    Whether the trial court erred in failing to consider the factors
        contained in 23 Pa.C.S. § 5328(c) after determining that [Paternal
        Grandmother] had standing pursuant to 23 Pa.C.S. § 5325.

        2.     Whether the trial court erred when it did not grant [Paternal
        Grandmother] any partial physical custody of I.B., as it was not in
        I.B.’s best interests.


____________________________________________


4   Neither Mother nor Paternal Grandmother filed a brief in Father’s appeal.

                                           -6-
J-S01003-22 & J-S01004-22


Paternal Grandmother’s brief at 4 (unnecessary capitalization omitted).

Although we do not cite it in this memorandum, we note that Father filed a

brief supporting Paternal Grandmother’s positions.        In contrast, Maternal

Grandmother submitted a letter noting her agreement with the reasoning that

the trial outlined in disposing of these claims in the Rule 1925(a) opinion.

      We review a custody order for an abuse of discretion. R.L. v. M.A., 209

A.3d 391, 395 (Pa.Super. 2019).          We will not find an abuse of discretion

merely because we would have reached a different conclusion than the trial

court. Id. Rather, we will find an abuse of discretion only if the trial court

overrode or misapplied the law in reaching its conclusion, or the record shows

the trial court’s judgment was manifestly unreasonable or the product of

partiality, prejudice, bias, or ill will. Id.

      Our scope of review is broad.        Id.   Since this Court does not make

independent factual determinations, we must accept findings of the trial court

that are supported by competent evidence of record. S.C.B. v. J.S.B., 218

A.3d 905, 913 (Pa.Super. 2019). Importantly, we defer to the trial court on

matters of credibility and weight of the evidence, as the trial court viewed and

assessed witnesses firsthand. Id. However, we are not bound by the trial

court’s deductions or inferences. Id.

      In a child custody case, “the best interest of the child is paramount.”

S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa.Super. 2014).            Once a custody

arrangement is established by order, a court may modify it at any time upon


                                         -7-
J-S01003-22 & J-S01004-22


a party’s petition if the modification serves the best interests of the child. See

23 Pa.C.S. § 5338.     To that end, the Child Custody Act sets forth sixteen

factors that a court must consider before making any custody determination,

including a modification of a custody order. See E.B. v. D.B., 209 A.3d 451,

460 (Pa.Super. 2019). Therefore, “[i]t is within the trial court’s purview as

the finder of fact to determine which factors are most salient and critical in

each particular case.” Id. (citation omitted). The statutorily required factors

are as follows:

      (a) Factors.--In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
            frequent and continuing contact between the child and
            another party.

            (2) The present and past abuse committed by a party or
            member of the party’s household, whether there is a
            continued risk of harm to the child or an abused party and
            which party can better provide adequate physical
            safeguards and supervision of the child.

            (2.1) The information set forth in section 5329.1(a) (relating
            to consideration of child abuse and involvement with
            protective services).

            (3) The parental duties performed by each party on behalf
            of the child.

            (4) The need for stability and continuity in the child’s
            education, family life and community life.

            (5) The availability of extended family.

            (6) The child’s sibling relationships.

                                      -8-
J-S01003-22 & J-S01004-22


           (7) The well-reasoned preference of the child, based on the
           child's maturity and judgment.

           (8) The attempts of a parent to turn the child against the
           other parent, except in cases of domestic violence where
           reasonable safety measures are necessary to protect the
           child from harm.

           (9) Which party is more likely to maintain a loving, stable,
           consistent and nurturing relationship with the child
           adequate for the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
           physical, emotional, developmental, educational and special
           needs of the child.

           (11) The proximity of the residences of the parties.

           (12) Each party’s availability to care for the child or ability
           to make appropriate child-care arrangements.

           (13) The level of conflict between the parties and the
           willingness and ability of the parties to cooperate with one
           another. A party’s effort to protect a child from abuse by
           another party is not evidence of unwillingness or inability to
           cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
           member of a party’s household.

           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     At the outset we address Paternal Grandmother’s appeal docketed at

406 MDA 2021. She argues that the trial court erred in two ways: first, by

not including her in its analysis of the custody factors; and second, by not

awarding her any form of custody. Paternal Grandmother’s brief at 11-23.

                                     -9-
J-S01003-22 & J-S01004-22


       There is no merit to either of Paternal Grandmother’s complaints. As

we recently stated, “The standing provision only addresses who may file a

petition.”   Graves v. Graves, ___ A.3d ___, 2021 WL 4839479, at *4

(Pa.Super. October 18, 2021) (emphasis in original). Even if a person obtains

standing to participate in a pending custody matter, he or she must still file a

counterclaim for custody in order to be included in the best-interest analysis

or awarded custody. See id. (holding, trial court erred by awarding custody

to parent who did not file counterclaim for custody).

       Our review of the certified record reveals no petition or counterclaim

filed by Paternal Grandmother, only the January 2019 petition to intervene

averring that she had a direct interest in I.B.’s custody matter. See generally

Motion to Intervene, 1/29/19. In contrast to Paternal Grandmother’s limited

entreaty, prior to the initial award of custody, Maternal Grandmother not only

sought to intervene, but she specifically requested custody.          See, e.g.,

Petition for Emergency Relief, 3/29/19, at ¶ 28. Moreover, unlike Maternal

Grandmother, Paternal Grandmother had no existing legal custody implicated

by Father’s petition to modify.          Without a specific request from Paternal

Grandmother, the parties lacked advance formal notice of the claim and could

not defend against it.5 Therefore, under the facts of this case, we discern no

____________________________________________


5 Even during her testimony, Paternal Grandmother was not always clear
about what type of custody she was seeking. She indicated she would like to
maintain her relationship with I.B., see him overnight every other weekend,
(Footnote Continued Next Page)


                                          - 10 -
J-S01003-22 & J-S01004-22


error or abuse of discretion in the trial court’s decision to omit Paternal

Grandmother from its specific consideration of the best interest factors or in

failing to award her custody in response to Father’s modification petition.

Accordingly, no relief is due.

       Having addressed Paternal Grandmother’s appeal, we turn to Father’s

arguments. Father’s first issue relates to Maternal Grandmother’s status as a

third-party. The Child Custody Act provides that “[i]n any action regarding

the custody of the child between a parent of the child and a nonparent, there

shall be a presumption that custody shall be awarded to the parent.            The

presumption in favor of the parent may be rebutted by clear and convincing

evidence.” 23 Pa.C.S. § 5327(b). Clear and convincing evidence is evidence

“that is so clear, direct, weighty, and convincing so as to enable the trier of

fact to come to a clear conviction, without hesitation, of the truth of the precise

facts in issue.” M.J.S. v. B.B., 172 A.3d 651, 660 (Pa.Super. 2017).

       Obtaining standing, even through in loco parentis status, does not place

the third party on equal footing as a parent. Id. Stated another way, the

presumption in favor of the parent still applies. Id. Once the trial court hears

all evidence relevant to a child’s best interest, it must “decide whether the


____________________________________________


and take him on vacation. N.T., 2/10/21, at 69-70. On cross-examination,
she indicated she would like the ability to take him to the doctor if Father was
not available, but it is unclear whether she sought legal custody in any
manner. Id. at 70-71. Later, she testified that she wanted her own custodial
period carved equally from the custodial time of Father and Maternal
Grandmother. Id. at 75.

                                          - 11 -
J-S01003-22 & J-S01004-22


evidence on behalf of the third party is weighty enough to bring the scale up

to even, and down on the third party’s side.” V.B. v. J.E.B., 55 A.3d 1193,

1199 (Pa.Super. 2012). The “non-parent bears the burden of production and

the burden of persuasion and . . . the non-parent’s burden is heavy.” Ellerbee

v. Hooks, 416 A.2d 512, 514 (Pa. 1980). “[W]here circumstances do not

clearly indicate the appropriateness of awarding custody to a non-parent, we

believe the less intrusive and hence the proper course is to award custody to

the parent or parents.” Id.

      Father concedes that the trial court noted this presumption; however,

he contends that the court’s analysis is devoid of any consideration of Maternal

Grandmother’s burden to overcome it. See Father’s brief at 34. In Father’s

view, the trial court’s award of continued shared custody interferes with the

parent-child relationship between Father and I.B. and should be reversed,

particularly given the trial court’s praise of Father’s efforts and parenting

throughout its analysis of the § 5328 factors. Id. at 35.

      Father is correct that the trial court praised his parenting and improved

ability to co-parent with Maternal Grandmother. N.T., 2/10/21, at 102, 105.

In fact, the trial court congratulated Father in making “great strides” in

addressing his anger issues and noted he was “much more mature” and that

his anger was no longer “an overriding concern.” Id. at 105-06. Indeed, in

its analysis of the statutory factors that directly address the practical aspects

of parenting I.B. and Father’s ability to meet his son’s needs, the trial court


                                     - 12 -
J-S01003-22 & J-S01004-22


found that Father “is completely able to care for [I.B.] on his own.” Id. at

103-104.

      Nevertheless, in its analysis of the first factor, cooperation with the other

party, the trial court stated its reservation that Father might not continue to

be accommodating if he exercised primary custody.               In explaining its

apprehension with Father’s proprietary attitude toward I.B., the court noted

that it had “real concerns if [F]ather is in sole control he will not encourage

the same level of contact with [M]aternal [G]randmother and the rest of

[M]other’s family.” Id. at 102. Later, the court expanded upon the same

theme in its discussion of factor eight, attempts of a party to turn a child

against the other party. The court remarked that while it did not question

Father’s love for I.B., it had

      an impression, a vague impression, but concrete enough that
      during the dependency proceedings, as well as these proceedings,
      [F]ather seems to have a feeling of proprietary interest in [I.B.]
      The fact that he is the father means he should have the child to
      the exclusion of [M]aternal [G]randmother despite the bond with
      [M]aternal [G]randmother and the family.

Id. at 104. Hence, the court reiterated its concern that Father’s possessive

interest in I.B. may jeopardize the child’s relationship with Maternal

Grandmother if Father was given complete discretion. Id.

      It is apparent from the foregoing discussion that the trial court’s

concerns are founded upon an inference, which is not binding on this Court.

S.C.B., supra, at 913.       In fact, if the court’s trepidation about Father’s

continued cooperation was the sole reason for its decision, that justification

                                      - 13 -
J-S01003-22 & J-S01004-22


would be unpersuasive given the court’s finding that Father previously

cooperated with Maternal Grandmother and has improved his co-parenting

since the last custody hearing.

      However, contrary to Father’s protestations, the trial court’s unease

regarding Father’s potential alienation of Maternal Grandmother was not the

foundation of the custody decision. In analyzing factor sixteen, other relevant

factors, the court explained that “the overarching reason” for its decision to

uphold the status quo of equally shared physical custody was the importance

of maintaining the child’s bond with Maternal Grandmother, who

      has been the only mother this child has known. She was the
      primary caretaker for almost the entirety of his first year of life.
      As [F]ather made progress, he was able to work into a competent
      and loving caretaker of [I.B.] There is an extremely strong bond
      between [Maternal Grandmother and I.B.] and an obvious bond
      between [I.B.] and the extended family of [M]other. To sever or
      even to diminish that bond would be detrimental to the welfare of
      [I.B.].

N.T., 2/10/21, at 106.

      Father argues the trial court’s finding that Maternal Grandmother is the

only mother that I.B. has known, the bedrock upon which the trial court made

its best interest determination, is without support in the record. Father’s brief

at 35. He points out that I.B. does, in fact, know his mother, as Maternal

Grandmother testified that she supervised the child’s visits with Mother. Id.

Moreover, Father emphasizes that Maternal Grandmother did not have legal

custody of I.B., and she was merely a foster parent to I.B. during a time when




                                     - 14 -
J-S01003-22 & J-S01004-22


Mother was contesting Father’s paternity, which hindered his ability to parent.

Id. at 35-36, 42 n.1.

      Father’s assertion puts too fine of a point on the trial court’s statement.

Obviously, Maternal Grandmother is not the only mother I.B. has ever known

in its absolute literal sense. However, the certified record demonstrates that

she has fulfilled that parental role over the lifetime of the two-and-one-half-

year-old child.     I.B. spent nine of the first twelve months of his life with

Maternal Grandmother acting as his primary caretaker. N.T., 2/10/21, at 46.

She continued in that role until shortly before his second birthday, when

Father obtained shared custody of I.B. in August 2019.         Id.   Since then,

Maternal Grandmother satisfied the child’s needs one-half of the time. Id.

Thus, while Maternal Grandmother may not be I.B.’s legal mother, the certified

record sustains the trial court’s statement that she consistently has fulfilled

that role. Accord M.J.S. v. B.B., 172 A.3d 651, 656 (Pa.Super. 2017) (“[B]y

satisfying [the child’s] daily physical, emotional, and financial needs for his

entire life, [the child’s grandmother] assumed an enduring role that was much

more significant than a frequent caretaker.”). Hence, we do not disturb the

trial court’s finding concerning Maternal Grandmother’s parental role during

the child’s life.

      It is no doubt frustrating for Father to share custody of the child he loves

with someone else, particularly a third party that he did not choose. From

Father’s perspective, he did all that he could to obtain custody of I.B. from the


                                      - 15 -
J-S01003-22 & J-S01004-22


outset.   Even if Father is correct that Mother’s dispute over his paternity

hindered his ability to parent I.B., this still does not account for the fact that

during that time, I.B. was bonding with Maternal Grandmother.             In this

situation, the concern is not about giving “credit” to a grandparent for the time

a child lived with them.    Snarski v. Krincek, 538 A.2d 1348 (Pa.Super.

1988).    Instead, it is about recognizing, from the child’s perspective, the

importance of the grandparent in the child’s life. See id; see also Graves,

supra at *8 (“The paramount focus is the best interest of the child involved,

not the respective rights of the contesting parties.”). The trial court does not

have to find the parent unfit before awarding all or some custody to a third

party. Id. (“Factors having a significant effect on the child’s well-being can

justify a custody finding in favor of a third party, even if the evidence does

not show that the biological parent is unfit.”). Thus, the trial court did not

abuse its discretion in relying upon I.B.’s relationship with Maternal

Grandmother, and the concomitant stability that the relationship provides the

child, as a ground to find that it served I.B.’s best interests for Maternal

Grandmother and Father to continue to share physical custody.

      Furthermore, many of Father’s arguments ignore that the trial court

determined in August 2019, that Maternal Grandmother established by clear

and convincing evidence that shared custody was in I.B.’s best interest. While

the presumption in favor of a parent still applies in a custody modification

analysis, and Father did not have to prove there was a change of


                                      - 16 -
J-S01003-22 & J-S01004-22


circumstances to support the modification of the August 2019 custody order,

“best interest cannot be considered in a vacuum and w[h]ere the

circumstances [are] unchanged from those that resulted in the initial custody

arrangement, it must be presumed that what was in the child’s best interest

continues.’” R.M.G., Jr., v. F.M.G., 986 A.2d 1234, 1239 (Pa.Super. 2009)

(quoting Hutchinson v. Hutchinson, 549 A.2d 999, 1001 (Pa.Super. 1988)).

This precept recognizes that children thrive with stability and certainty:

      It is axiomatic that the potential harm that may result from the
      disruption of established patterns of care and emotional bonds
      underscores the need for continuity, stability, and finality
      imparted to custody arrangements. A modification of custody is
      not warranted merely because one parent is unhappy with the
      existing arrangement. Thus, we repeatedly have emphasized that
      a party requesting modification must prove that the alteration of
      an existing custody arrangement is in the child’s best interest.

Jackson v. Beck, 858 A.2d 1250, 1252 (Pa.Super. 2004).

      The bottom line is that Maternal Grandmother continues to serve an

essential role in I.B.’s life. The trial court recognized this and applied the tenet

in favor of maintaining the status quo. See Trial Court Opinion, 9/2/21, at 7.

Moreover, the certified record supports the court’s application of this principle.

The considerations that tip the scale in favor Maternal Grandmother are I.B.’s

need for stability and continuity and the strong relationship between I.B. and

Maternal Grandmother and other members of Mother’s family. A time may

come in I.B.’s future when circumstances change, or I.B.’s maturity and

developmental level require a re-evaluation of the situation. However, given

I.B.’s young age and the success of the co-parenting relationship to date, we

                                      - 17 -
J-S01003-22 & J-S01004-22


discern no abuse of discretion in the trial court’s decision to continue the status

quo for I.B. Hence, Father’s first argument fails.

      Father’s second claim asserts that the trial court violated Father’s due

process rights by considering the history of I.B.’s dependency case without

notice to Father and without allowing Father the opportunity to present

evidence contesting that history. See Father’s brief at 41-43. Father argues

that he has no way of knowing which portions of the juvenile court proceedings

the trial court relied upon, and therefore could not respond to it. Id. at 43.

He points to case law indicating that it is error for a trial court to consider

information from outside the record or that was obtained upon the court’s own

search. Id. at 45-46.

      We have explained that “[f]ormal notice and an opportunity to be heard

are fundamental components of due process when a person may be deprived

in a legal proceeding of a liberty interest, such as physical freedom, or a

parent’s custody of her child.” J.M. v. K.W., 164 A.3d 1260, 1268 (Pa.Super.

2017) (en banc) (citation omitted). Thus, “[i]t is well settled that procedural

due process requires, at its core, adequate notice, opportunity to be heard,

and the chance to defend oneself before a fair and impartial tribunal having

jurisdiction over the case.” S.T. v. R.W., 192 A.3d 1155, 1161 (Pa.Super.

2018) (citation and quotation marks omitted). However, we note that “[d]ue

process is flexible and calls for such procedural protections as the situation

demands.” Id.


                                      - 18 -
J-S01003-22 & J-S01004-22


      In addressing Father’s argument, the trial court points out that Father

did not object or otherwise raise this issue in the proceedings before the trial

court. See Trial Court Opinion, 9/2/21, at 7. For the following reasons, the

issue is waived because Father failed to assert it in the trial court.

      The record confirms that Father agreed to the scope of the proceedings

at the outset and did not present any objection when the trial court indicated

the relevance of the dependency history. Before the testimony began, the

trial court announced the scope of the hearing. N.T., 2/10/21, at 6 (“Let’s

hear from dad. And I don’t want to hear anything before August 2019, the

date of my last order, nothing.”). Shortly thereafter, it again reiterated the

scope, instructing Father’s counsel to cover the custody factors from October

2019 forward. Id. at 7. Father’s counsel replied, “Yes, [Y]our [H]onor.” Id.

At the end of the hearing, immediately before it made its findings, the trial

court stated,

      I’m going to go over the custody factors and I’ll start by indicating
      that I’m intimately familiar with this case. I’ve been involved with
      this case as the dependency judge and as the custody judge at
      the last hearing. And I believe we have made a large part of the
      dependency file part of this file.

Id. at 101. Father did not object, and the trial court then proceeded to put

its findings on the record.

      Father claims if he had “been aware or had any notice of the trial court’s

intention to include some heretofore unidentified portion of the child’s

dependency records into the custody case, he would have been able to provide


                                      - 19 -
J-S01003-22 & J-S01004-22


his own exhibits, witnesses, and cross-examine parties and witnesses.”

Father’s brief at 45. The record belies Father’s assertion. Father was aware

of the trial court’s statement regarding the court’s intent to consider aspects

of the dependency case but neglected to object. Id. at 101. As Father failed

to preserve his argument before the trial court, it is waived. See Pa.R.A.P.

302(a) (stating that “issues not raised in the lower court are waived and

cannot be raised for the first time on appeal”).

      Furthermore, even if the issue was not waived, Father would not be

entitled to relief under the facts of this case. Although Father claims he does

not know what the trial court considered from the dependency proceedings,

the trial court referenced the dependency record that Father previously agreed

to incorporate into the evidence when litigating his original custody petition.

See Trial Court Opinion, 9/2/21, at 6. As such, Father’s argument that he did

not know what the trial court considered before the court’s Rule 1925(a)

opinion is specious.

      Moreover, regarding the second portion of due process, Father had an

opportunity to be heard at the hearing but did not request to present prior

history or argue the trial court should not have considered prior history. As

discussed supra, a modification petition cannot be considered in isolation.

Although clearly separate matters arising under different statutes and

involving different dockets and records, the custody case and dependency

case implicated by this appeal have overlapped to such an extent that it would


                                    - 20 -
J-S01003-22 & J-S01004-22


be impossible to describe the procedural history of one proceeding without

reference to the other.6        Father may disagree with the reasons why the

juvenile court adjudicated I.B. dependent or declined to return I.B., but there

is no dispute as to the fact of the adjudication or the long-term placement

with Maternal Grandmother. In addition, the trial court fully credited Father

with resolving his anger issues that existed during the dependency.

       As to Father’s argument that the court deprived him of the ability to

present evidence about his prior involvement with I.B., “including evidence of

. . . Mother’s acts of denying his paternity and intentionally inhibiting his and

. . . [P]aternal [G]randmother’s custodial rights,” Father’s brief at 41, Father

fails to explain how such evidence would have been relevant to his petition for

modification of custody.        Given that the trial court’s primary reason for

preserving the status quo for I.B. is the bond and stability he experiences with

Maternal Grandmother, as discussed supra, revisiting the history of the



____________________________________________


6  Although we do not find that it constitutes reversible error in this case, it
would have been prudent for the trial court to formally incorporate the
dependency record into the record of the custody hearing, or otherwise
formally incorporate the dependency record into the custody record on the
docket. Indeed, its failure to do so no doubt contributed to the omission of
the dependency record from the certified record on appeal – an omission that
neither the trial court nor the parties attempted to rectify. See Pa.R.A.P.
1921, Comment (“All involved in the appellate process have a duty to take
steps necessary to assure that the appellate court has a complete record on
appeal, so that the appellate court has the materials necessary to review the
issues raised on appeal. Ultimate responsibility for a complete record rests
with the party raising an issue that requires appellate court access to record
materials.”).

                                          - 21 -
J-S01003-22 & J-S01004-22


dependency case in the custody matter would not impact the fact that I.B. has

spent most of his life with Maternal Grandmother. Based on the foregoing,

Father would be due no relief on due process grounds even if he had not

waived his argument by failing to preserve it.

      As Father failed to establish that the trial court either committed legal

error or abused its discretion in maintaining shared legal and physical custody,

we do not disturb its determination. Accordingly, we affirm the February 23,

2021 custody order.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/09/2022




                                     - 22 -